DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-9, 16-18 in the reply filed on 11 October 2022 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. US 2019/0280087 in view of Wu et al. US 2019/0139814.
	
	Regarding claim 1, Park et al. Fig. 17B discloses a semiconductor device comprising: 
a substrate 110 including a first region RX1, a second region RX2, and a boundary region DT between the first region RX1 and the second region RX2; 
first active patterns FA on the first region RX1 of the substrate; 
second active patterns FA on the second region RX2 of the substrate; and 
an isolation insulating pattern 260, DTA on the boundary region of the substrate, the isolation insulating pattern between the first active patterns and the second active patterns, wherein 
the isolation insulating pattern 260, DTA is between a corresponding first active pattern FA of the first active patterns FA and a corresponding second active pattern FA of the second active patterns FA, 
a bottom surface of the isolation insulating pattern DTA includes a first bottom surface adjacent to the corresponding first active pattern FA (RX1), a second bottom surface adjacent to the corresponding second active pattern FA (RX2), and a third bottom surface DT between the first bottom surface and the second bottom surface, 
the third bottom surface DT is located at a different height from a height of the first bottom surface and a height of the second bottom surface with respect to a bottom surface of the substrate 110.  
Park et al. Fig. 17B discloses a width of first active patterns FA (RX1) and second active patterns FA (RX2) but does not disclose a width of at least one of the first active patterns is different from a width of an other of the first active patterns, and widths of the second active patterns are equal to each other. 
Whereas Wu et al. teaches Fig. 28 discloses a semiconductor device, comprising a width of at least one of a first active patterns F13 is different from a width of an other of the first active patterns F14, and widths of the second active patterns F11, F12 are equal to each other.
Park et al. and Wu et al. are analogous art because they are directed to isolation structures between semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Park et al. because they are from the same field of endeavor. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Park et al. and incorporate the teachings of Wu et al. to include multiple device regions on a semiconductor substrate [0009] while improving device performance [0056].

Regarding claim 2, Park et al. in view of Wu et al. teaches the semiconductor device of claim 1. Park et al. Fig. 17B teaches wherein a first sidewall of the isolation insulating pattern 260, DTA is in contact with the corresponding first active pattern FA (RX1), a second sidewall of the isolation insulating pattern is in contact with the corresponding second active pattern FA (RX2), the bottom surface of the isolation insulating pattern is in contact with the substrate between the first sidewall and the second sidewall.  

Regarding claim 3, Park et al. in view of Wu et al. teaches the semiconductor device of claim 1. Park et al. Fig. 1 teaches wherein the first active patterns FA (RX1) and the second active patterns FA (RX2) are spaced apart from each other in a first direction parallel to the bottom surface of the substrate 110 and extend long in a second direction which is parallel to the bottom surface of the substrate 110 and intersects the first direction, wherein the widths of the first and second active patterns FA (RX1) and FA (RX2) are widths in the first direction.  

Regarding claim 4, Park et al. in view of Wu et al. teaches the semiconductor device of claim 3. Wu et al. teaches wherein the widths of the second active patterns F11, F12 are less than widths of at least some of the first active patterns F13, F14.  

Regarding claim 5, Park et al. in view of Wu et al. teaches the semiconductor device of claim 3. Park et al. Fig. 17B teaches first device isolation patterns 112 between the first active patterns FA (RX1); and 
second device isolation patterns 112 between the second active patterns FA (RX2), wherein each of the first device isolation patterns 112 has a first width in the first direction, each of the second device isolation patterns 112 has a second width in the first direction, and the isolation insulating pattern 260, DTA has a third width in the first direction, wherein the third width is greater than the first width and the second width.  

Regarding claim 6, Park et al. in view of Wu et al. teaches the semiconductor device of claim 3. Park et al. Fig. 1 teaches wherein the isolation insulating pattern 260, DTA extends long in the second direction between the corresponding first active pattern FA (RX1) and the corresponding second active pattern FA (RX2), and wherein the first bottom surface, the second bottom surface, and third bottom surface of the isolation insulating pattern extend long in the second direction.  

Regarding claim 7, Park et al. in view of Wu et al. teaches the semiconductor device of claim 1. Park et al. Fig. 17B teaches wherein the third bottom surface DTA is located at a lower height than the first bottom surface and the second bottom surface with respect to the bottom surface of the substrate 110.  

Regarding claim 8, Park et al. in view of Wu et al. teaches the semiconductor device of claim 7. Park et al. Fig. 17B teaches first device isolation patterns 112 between the first active patterns FA (RX1), wherein the third bottom surface DTA of the isolation insulating pattern 260, DTA is located at a lower height than bottom surfaces of the first device isolation patterns 112 with respect to the bottom surface of the substrate 110.  

Regarding claim 9, Park et al. in view of Wu et al. teaches the semiconductor device of claim 8. Park et al. Fig. 17B teaches second device isolation patterns 112 between the second active patterns FA (RX2), wherein the third bottom surface DTA of the isolation insulating pattern 260, DTA is located at a lower height than bottom surfaces of the first device isolation patterns 112 with respect to the bottom surface of the substrate 110.  

Regarding claim 16, Park et al. Fig. 17B discloses a semiconductor device comprising: 
a substrate 110 including a first region RX1, a second region RX2, and a boundary region DT between the first region RX1 and the second region RX2; 
first active patterns FA (RX1) on the first region of the substrate and spaced apart from each other in a first direction parallel to a bottom surface of the substrate 110 Fig. 1; 
second active patterns FA (RX2) on the second region of the substrate 110 and spaced apart from each other in the first direction Fig. 1; and 
an isolation insulating pattern 260, DTA on the boundary region of the substrate, 
the isolation insulating pattern 260, DTA between the first active patterns FA (RX1) and the second active patterns FA (RX2), wherein each of the first active patterns FA (RX1) and the second active patterns FA (RX2) has a width in the first direction, and the second active patterns have equal widths FA (RX2), the isolation insulating pattern 260, DTA is between a corresponding first active pattern FA (RX1) of the first active patterns and a corresponding second active pattern FA (RX2) of the second active patterns, and
a bottom surface of the isolation insulating pattern DTA includes a first bottom surface adjacent to the corresponding first active pattern FA (RX1), a second bottom surface adjacent to the corresponding second active pattern FA (RX2), and a recess surface recessed DT from the first bottom surface and second bottom surfaces into the substrate 110.  
	Park et al. does not disclose at least some of the first active patterns have different widths. 
Whereas Wu et al. teaches Fig. 28 discloses a semiconductor device, comprising at least some of first active patterns F13 and F14 have different widths. 
Park et al. and Wu et al. are analogous art because they are directed to isolation structures between semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Park et al. because they are from the same field of endeavor. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Park et al. and incorporate the teachings of Wu et al. to include multiple device regions on a semiconductor substrate [0009] while improving device performance [0056].

Regarding claim 17, Park et al. in view of Wu et al. teaches the semiconductor device of claim 16. Wu et al. teaches wherein the widths of second active patterns F11 and F12 are less than the widths of at least some of the first active patterns F13 and F14.  

Regarding claim 18, Park et al. in view of Wu et al. teaches the semiconductor device of claim 16. Park et al. Fig. 1 teaches wherein the first active patterns FA (RX1) and the second active patterns FA (RX2) extend long in a second direction, the second direction is parallel to the bottom surface of the substrate 110 and intersects the first direction, the isolation insulating pattern 260, DTA extends long in the second direction between the corresponding first active pattern FA (RX1) and the corresponding second active pattern FA (RX2), and the recess surface DT extends long in the second direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898